DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-2 (labeled pages 5-6) in the Applicant Arguments/Remarks Made in an Amendment filed 8/2/22, the interview summary for the interview held on 7/22/22, the prior office action filed 5/24/22, and the claim language below.
Claim 1 recites a charge/discharge control circuit to be contained in a battery device including: a secondary cell; an external positive terminal and an external negative terminal to which a load, a positive pole of a charger, and a negative pole of the charger are connectable; a charge control FET configured to control charging of the secondary cell; and a discharge control FET configured to control discharging of the secondary cell, the charge/discharge control circuit comprising: a first power supply voltage input terminal to which, out of a first power supply voltage and a second power supply voltage, the first power supply voltage is supplied, the first power supply voltage and the second power supply voltage being generated by the secondary cell; a second power supply voltage input terminal to which the second power supply voltage lower than the first power supply voltage is supplied; a charge control terminal connected to a gate of the charge control FET; a discharge control terminal connected to a gate of the discharge control FET; a voltage detection terminal to which a voltage applied to the external positive terminal is supplied; an NMOS transistor configured to communicate the discharge control terminal and the voltage detection terminal; and a bipolar transistor having a collector connected to a drain of the NMOS transistor, an emitter connected to a source of the NMOS transistor, and a base connected to a bulk of the NMOS transistor and the second power supply voltage input terminal.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859      

/EDWARD TSO/Primary Examiner, Art Unit 2859